Colb, J.
A motion for a rebearing is made in tbis case, on a point overlooked in tbe above opinion. It will be seen tbat tbe property is described in tbs first count as “ a package of money containing tbe sum of sixty dollars in bank bills.” Tbe evidence did not very clearly sbow wbattbe package contained, or tbat it contained bank bills. In view of tbis state .of tbe proofs, tbe court was requested to charge tbe jury, tbat there was a material and fatal variance between tbe indictment and tbe evidence offered; it not being shown tbat tbe package contained bank bills, nor what it did contain. Tbe court, however, refused to give tbe instruction, but charged that tbe term “money,” in tbe statute against obtaining property by false pretenses, is used in its general sense, and that if tbe jury should find tbat tbe package alleged to have been obtained by tbe de fendant contained anything tbat passed or circulated current and at par as money, it was immaterial whether it was bank bills, gold, silver or what would constitute legal tender; tbe offense charged in tbe first count would be sustained. We think tbis instruction erroneous. Tbe defendant was charged with tbe offense of obtaining by false pretenses a package of money in. “ bank bills.” Tbis was tbe description of tbe property stated in tbe first count. Would proof tbat be obtained a package of money in gold or silver coin meet tbis allegation ? It appears to us tbat it would not. Nor do we think tbe words “bank bills” could be rejected as unnecessarily introduced. They are descriptive of tbe property in tbe package.
By the Court. — The motion for a rehearing is granted.